                              IN THE UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF IOWA
                                       WESTERN DIVISION

                                                  )
 Devin G. Nunes,                                  )     Case No. 5:19-cv-04064-CJW-MAR
                                                  )
                Plaintiff,                        )     Defendant Ryan Lizza and Hearst
                                                  )     Magazines, Inc.’s Brief in Support of
 v.
                                                  )     Their Motion to Stay Discovery and
 Ryan Lizza and Hearst Magazines, Inc.,           )     for Protective Order
                                                  )
                Defendants.                       )
                                                  )

          Defendants Ryan Lizza (“Lizza”) and Hearst Magazines, Inc. (“Hearst”), submit this

Brief in Support of Their Motion to Stay Discovery pursuant to Rule 26(c) and for a protective

order.

                                            Background

          United States Representative Devin Nunes (“Plaintiff”) filed this lawsuit on September

30, 2019, alleging defamation and common law conspiracy related to the defamation claim.

Defendants Lizza and Hearst voluntarily accepted service of the Summons and Complaint on

December 5, 2019, with the agreement that an answer or other initial motion or responsive

pleading would be due January 21, 2020. Hearst filed its corporate disclosure statement on

December 31, 2019, informing the Court that Plaintiff named the incorrect Hearst corporate

entity.

          To comply with Court directives on the timing of scheduling orders, the parties submitted

a proposed scheduling order to the Court on January 6, 2020. The Court has not yet entered a

Trial Scheduling Order—to the contrary, the Court has set a telephonic scheduling conference

for January 23, 2020.




                                     1
      Case 5:19-cv-04064-CJW-MAR Document 17-1 Filed 01/21/20 Page 1 of 9
       Nevertheless, Plaintiff served 24 requests for production on January 7, 2020, responses to

which are due February 6, 2020. Those requests are attached to the motion as Exhibit A and

incorporated here by this reference.

       Contemporaneously with this motion, Defendants filed a pre-answer motion to dismiss

and strike Plaintiff’s Complaint (the “Motion to Dismiss”). Should the Court grant the Motion to

Dismiss, it would dispose of this lawsuit and obviate the need for discovery. Through this

motion, Defendants seek a stay of discovery pending resolution of their dispositive motion

and/or a protective order staying a responsive deadline to the discovery served by Plaintiff and

any additional merits-based discovery by the parties. Because Plaintiff could respond to the

Motion to Dismiss by filing an amended complaint curing his failure to name the correct

corporate entity—which is almost certain to draw another motion to dismiss and strike in

response—Defendants respectfully request that the Court suspend discovery until 30 days after

Defendants and/or Hearst Magazine Media, Inc. file an answer in response to an operative

complaint in this case.

                                         Legal Standard

       District courts have broad discretion to stay discovery under Rule 26(c) including through

entry of a protective order under Rule 26(c)(A). Allen v. Agreliant Genetics, LLC, No. 15-CV-

3172-LTS, 2016 WL 5416418, at *2 (N.D. Iowa Sept. 26, 2016) (Williams, J.). It is a “settled

proposition that a court has broad discretion and inherent power to stay discovery until

preliminary questions that may dispose of the case are determined.” Blair v. Douglas Cty., No.

8:11-cv-349, 2013 WL 2443819, at *1 (D. Neb. June 4, 2013).

       District courts consider these factors when determining whether to grant a stay of

discovery:




                                    2
     Case 5:19-cv-04064-CJW-MAR Document 17-1 Filed 01/21/20 Page 2 of 9
       (1)     whether there is a strong showing that a claim is unmeritorious;

       (2)     the breadth of discovery and burden of responding to it; and

       (3)     the risk of unfair prejudice to the party opposing the stay.

United Fire & Cas. Co. v. Ill. Constructors Corp., No. 16-CV-0055-EJM, 2017 WL 11452040,

at *2 (N.D. Iowa Feb. 1, 2017) (Williams, J.).

       A district court also considers “the complexity of the action, the stage of litigation, and

conservation of judicial resources.” Id. This inquiry should be conducted “on a case-by-case

basis” because it “depends on the particular circumstances and posture of each case.”

Blankenship v. Napolitano, No. 2:19-CV-00236, 2019 WL 6173530, at *2 (S.D.W. Va. Nov. 19,

2019) (citation omitted).

                                            Argument

       Defendants file this motion to stay discovery pursuant to Rule 26(c) to protect them from

cost and expense and, as media defendants, from the burden of engaging in invasive discovery

that chills the exercise of First Amendment rights while a motion to dismiss the complaint is

pending. The requested relief in this case therefore will preserve important First Amendment

rights, conserve judicial resources, and will not prejudice Plaintiff, who seeks only monetary

damages.

       I.      A stay of discovery is needed to protect important First Amendment rights.

       Discovery should be stayed in this case because it is a lawsuit by a public official against

news media defendants—and, as argued in Defendants’ Motion to Dismiss, an unmeritorious

one. See Allen, 2016 WL 5416418, at *3 (granting motion to stay discovery because pending

dispositive motion presents “colorable” arguments that the lawsuit is without merit and will be

dismissed). Moreover, in cases implicating the First Amendment, “there is a powerful interest in




                                    3
     Case 5:19-cv-04064-CJW-MAR Document 17-1 Filed 01/21/20 Page 3 of 9
ensuring that free speech is not unduly burdened by the necessity of defending against expensive

yet groundless litigation.” Michel v. NYP Holdings, Inc., 816 F.3d 686, 702 (11th Cir. 2016).

“Indeed, the actual malice standard was designed to allow publishers the ‘breathing space’

needed to ensure robust reporting on public figures and events.” Id. (citing N.Y. Times Co. v.

Sullivan, 376 U.S. 254, 271-272 (1964)). “Forcing publishers to defend inappropriate suits

through expensive discovery proceedings in all cases would constrict that breathing space in

exactly the manner the actual malice standard was intended to prevent.” Id.

       Plaintiff is undeniably a public official, and Defendants are members of the news media,

as admitted in Plaintiff’s Complaint. See Compl. ¶¶ 1, 2, 7. Further, Defendants have filed a

Motion to Dismiss Plaintiff’s meritless lawsuit by arguing, among other things, that Plaintiff has

not pleaded constitutional actual malice. Because Defendants have made the showing they will

succeed on the dispositive motion, discovery should be stayed because the “costs and efforts

required to defend a lawsuit . . . could chill free speech nearly as effectively as the absence of the

actual malice standard altogether.” Michel, 816 F.3d at 702.

       Another court recently granted a motion to stay discovery in a similar case. Don

Blankenship, a politician in West Virginia, sued numerous parties—including news media

defendants—alleging that press coverage of his unsuccessful primary run “smeared him by

referring to him as a ‘felon’ or a ‘convicted felon,’ despite the fact that the plaintiff was cleared

of the felony charges and was only convicted of [a] misdemeanor offense.” Blankenship, 2019

WL 6173530, at *1.

       The defendants in that case filed motions to dismiss and sought a stay of discovery

pending the resolution of those dispositive motions. Id. The Court granted the motion to stay,

noting that such an order would ensure “that the defendants’ free speech is not unduly burdened




                                    4
     Case 5:19-cv-04064-CJW-MAR Document 17-1 Filed 01/21/20 Page 4 of 9
by the necessity of defending” the case by engaging in discovery before the dispositive motions

were resolved. Id. at *5-6.

       The First Amendment implications in this case are readily apparent. Plaintiff is a serial

filer of defamation cases in Virginia, and now Iowa, seeking to squash any criticism or inquiry

into his background, beliefs, or record as an elected official, and somehow each incrementally

harming his reputation in amounts such as $75,000,000 and $435,350,000. See, e.g., Nunes v.

Cable News Network, Inc., No. 3:19-cv-00889 (E.D. Va. Dec. 3, 2019); Nunes v. Fusion GPS,

No. 1:19-cv-01148 (E.D. Va. Sept. 4, 2019); Nunes v. McClatchy Co., No. CL19000629-00 (Va.

Apr. 8, 2019). If courts allow Plaintiff to bridle media companies and reporters by regularly

filing lawsuits resting on any published criticism, journalists may reasonably think twice before

reporting any stories not flattering to Plaintiff, and media companies likewise may eschew

reporting on him simply for fear of a costly lawsuit. This is in direct contradiction to the media’s

role as the “fourth estate,” as robust reporting about elected officials is necessary for democracy

to function because it allows for crucial insight into their representation of constituents and the

breathing space afforded them by New York Times v. Sullivan and its progeny.

       As news media defendants, Lizza and Hearst should not be forced to engage in expensive

and extensive discovery prior to receiving an order on their pending motion to dismiss.

       II.     A stay of discovery will conserve the resources of the parties and the Court.

       If the Court grants Defendants’ pending motion to dismiss, this stay of discovery will

allow the parties to “avoid fruitless expenditures in discovery . . . .” Blankenship, 2019 WL

6173530, at *5. Further, the “interests of judicial economy favor reducing the burden of

discovery on parties when the motion to dismiss raises potentially dispositive legal issues and the




                                    5
     Case 5:19-cv-04064-CJW-MAR Document 17-1 Filed 01/21/20 Page 5 of 9
resolution of which may obviate the need for or limit discovery . . . .” Id. (quotation marks

omitted).

       A stay of discovery is appropriate here because resolution of Defendants’ motion will

likely dispose of the case, mooting the need for any discovery. Even if some of Plaintiff’s claims

survived the Motion to Dismiss, the scope of any legitimate discovery would be substantially

narrowed. In addition, Plaintiff’s discovery requests are burdensome and seek discovery into

confidential and privileged matters. For example, Request 7 seeks all “photographs, video and

audio tape records” made or shot by Lizza. Ex. A. Request 8 seeks all “notes, reporter’s notes,

records of conversations, transcripts of interviews, memoranda, minutes, emails, text messages,

direct messages, and other records created or prepared by Lizza prior to publication.” Ex A.

Requests such as these implicate the reporter’s privilege, recognized in Iowa, which protects

“against disclosure of confidential sources, unpublished information, and reporter’s notes

obtained in the newsgathering process.” Nelle v. WHO Television, LLC, No. 4:17-CV-107-RP-

RAW, 2017 WL 7049237, at *1 (S.D. Iowa Dec. 20, 2017) (Walters, J.) (quotation marks

omitted); Lamberto v. Bown, 326 N.W.2d 305, 309 (Iowa 1982) (recognizing the reporter’s

privilege and extending it to unpublished information).

       If discovery is not stayed, Defendants will almost certainly object to those (and other)

requests on the basis that the requests seek documents covered by the privilege. It is foreseeable

that “there will likely be discovery disputes that will require the expenditure of judicial

resources” through additional motions for a protective order or motions to compel if the Court

does not stay discovery now. See Allen, 2016 WL 5416418, at *3 (granting motion to stay

discovery until the outcome of the dispositive motion is known because “it will likely decrease

the expenditure of judicial resources in resolving discovery disputes”).




                                    6
     Case 5:19-cv-04064-CJW-MAR Document 17-1 Filed 01/21/20 Page 6 of 9
       III.    A stay of discovery will not prejudice Plaintiff.

       Turning to the last factor, Plaintiff cannot show that he will suffer unfair prejudice if the

Court stays discovery.

       First, this case is in its infancy. “Granting a stay is more appropriate when the action is

early in the litigation process, especially before discovery is underway.” Blankenship, 2019 WL

6173530, at *4. The Court has not entered a scheduling order in this case, and as such, there are

no upcoming deadlines or trial date. Further, Plaintiff named the incorrect corporate entity so he

needs to file an amended complaint, see ECF No. 13, which could affect scheduling as well.

       Second, Plaintiff seeks only monetary damages. In his Complaint, Plaintiff does not seek

equitable relief or expedited discovery. Incremental prejudice caused by a short delay in

undertaking discovery, if any, can be rectified by monetary damages. Without any “concrete

example[s] of how a temporary stay would cause him real prejudice,” Allen, 2016 WL 5416418,

at *3, Plaintiff cannot prevail and the Court should grant Defendants’ motion to stay discovery.

                                            Conclusion

       For the foregoing reasons, Defendants Ryan Lizza and Hearst Magazines, Inc. request

that their Motion to Stay Discovery be granted and discovery stayed, and/or a protective order be

entered under Rule 26(c)(A) forbidding the currently served and any other merits discovery, until

30 days from the date Defendants and/or Hearst Magazine Media, Inc. have filed their answer

and affirmative defenses to the then-operative or amended complaint.



[signature block on next page]




                                    7
     Case 5:19-cv-04064-CJW-MAR Document 17-1 Filed 01/21/20 Page 7 of 9
January 21, 2020              Ryan Lizza and Hearst Magazines, Inc.,
                              Defendants

                              By: /s/ Jonathan R. Donnellan
                              Jonathan R. Donnellan, Lead Counsel*
                               jdonnellan@hearst.com
                              Ravi V. Sitwala*
                               rsitwala@hearst.com
                              Nathaniel S. Boyer*
                               nathaniel.boyer@hearst.com
                              THE HEARST CORPORATION
                              Office of General Counsel
                              300 West 57th Street
                              New York, New York 10019
                              Telephone: (212) 649-2030
                              Telephone: (212) 649-2035
                              *Admitted Pro Hac Vice

                              Michael A. Giudicessi
                               michael.giudicessi@faegrebd.com
                              Nicholas A. Klinefeldt
                               nick.klinefeldt@faegrebd.com
                              Susan P. Elgin
                               susan.elgin@faegrebd.com
                              FAEGRE BAKER DANIELS LLP
                              801 Grand Avenue, 33rd Floor
                              Des Moines, Iowa 50309-8003
                              Telephone: (515) 248-9000
                              Facsimile: (515) 248-9010

                              Attorneys for Defendants




                               8
Case 5:19-cv-04064-CJW-MAR Document 17-1 Filed 01/21/20 Page 8 of 9
                                    Certificate of Service

       The undersigned certifies that a true copy of Defendant’s Brief in Support of Their
Motion to Stay Discovery and for Protective Order was served upon the following parties
through the court’s CM/ECF electronic filing system on January 21, 2020.

                                                  /s/ Jonathan R. Donnellan
Copy to:

Joseph M. Feller
 jfeller@kkfellerlaw.com

Steven S. Biss
 stevenbiss@earthlink.net

Attorneys for Plaintiff




                                    9
     Case 5:19-cv-04064-CJW-MAR Document 17-1 Filed 01/21/20 Page 9 of 9
